Citation Nr: 0833010	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for bilateral 
perforated tympanic membrane.

3.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision that denied 
the claims for an increased rating for left ear hearing loss 
and perforated tympanic membranes and an October 2004 
decision that granted the service connection claim for PTSD 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In June 2007, the Board denied 
entitlement to the benefits sought with the exception of 
assigning an increased evaluation of 30 percent for PTSD.

The veteran appealed the entirety of the Board's June 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Vacate BVA 
Decision, to Remand and to Stay Further Proceedings (Joint 
Motion).  In a June 2008 Order, the Court granted the motion, 
vacated the Board's June 2007 decision that denied 
entitlement to a compensable rating for left ear hearing loss 
disability, a compensable rating for bilateral tympanic 
membranes, and to the extent that the Board denied an initial 
increased rating for PTSD greater than 30 percent disabling 
and remanded the matter to the Board for action consistent 
with the Joint Motion.  

The issues of entitlement to a compensable rating for left 
ear hearing loss and a compensable rating for perforated 
tympanic membranes are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
insomnia three to four times a month, occasional flashbacks, 
panic attacks, anxiety, irritability, slight memory problems, 
mild depression and avoidance behavior; the veteran's GAF 
score ranged from 50 to 75.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating and 
no higher for service-connected PTSD have been met for the 
entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A May 2004 VCAA letter informed the veteran of what evidence 
was required to substantiate his claim for service connection 
for PTSD.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  

The RO granted the veteran's claims of entitlement to service 
connection for PTSD in March 2005; therefore, this claim is 
now substantiated.  As such, the veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 
C.F.R. § 3.159(b)(3).  Where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for PTSD and 
the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and VA 
examination reports dated in September 2004 and January 2005.  
The record also contains a transcript of the April 2007 Board 
hearing.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claims for Increased Rating

The veteran filed a claim for PTSD in February 2004.  The RO 
granted his claim for PTSD at 10 percent disabling with an 
effective date of March 1, 2004.  The veteran appealed this 
decision contending that the current disability rating should 
be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Id.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent rating is provided for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 41-50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupation, or school functioning (e.g., no friends, 
unable to keep a job). A GAF score of 61-70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupation or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) with no more 
than slight impairment in social and occupational 
functioning. 

The veteran underwent a VA PTSD examination in September 
2004.  He reported thinking about Vietnam daily, but he would 
only occasionally become upset about something he remembered.   
He was tearful and felt guilty.  The veteran reported that he 
had not experienced nightmares, although he did have a couple 
of nightmares after leaving service.  He would occasionally 
become nervous about finances.  The veteran preferred to 
avoid talking about Vietnam.  The examining VA psychologist 
concluded that the veteran did not meet the criteria for PTSD 
or any other mental health problems.  The examiner assigned 
the veteran a GAF scale score of 75 because of the general 
lack of symptoms aside from normal nervousness and worry 
associated with common environmental stressors, with minimal 
impact on social, vocational, and mental functioning.

The veteran underwent another VA PTSD examination in January 
2005.  During the examination, the veteran became tearful 
when recounting his in-service stressors and experiences.  He 
was alert and oriented times three.  He was appropriately 
dressed and casually groomed.  His mood was 6 out of 10.  His 
affect was varied, friendly, and mood congruent.  Speech was 
within normal limits.  The examiner noted that the veteran's 
thought process was organized, coherent, and goal-oriented, 
without evidence of any disorder.  He denied suicidal and 
homicidal ideation, as well as hallucinations.  His memory 
appeared intact.  The veteran reported having daily thoughts 
about Vietnam, which were occasionally disturbing.  He was 
tearful and felt guilty about surviving.  The veteran 
reported having some unpleasant dreams about his Vietnam 
experience.  The veteran did not express any intense 
psychological distress or significant physical reactions to 
reminders of his PTSD experiences.  He did feel nervous.  He 
avoided some reminders of Vietnam and avoided discussing his 
experiences, except with other veterans.  The veteran 
reported that he liked contacting soldiers from his old unit 
and had attended several reunions.  He described sleeping 
satisfactorily, with six to seven hours of sleep nightly, 
although he felt tired at times.  He described being easily 
irritated, having some increased startle response, and 
feeling nervous.  He felt his concentration was adequate, and 
he had no significant symptoms of depression.  The veteran 
has been married to the same woman since 1972.  The examiner 
diagnosed the veteran with PTSD with mild symptoms, mildly 
depressed mood, and some sleep difficulty.  The veteran was 
assigned a GAF scale score of 70.  The examiner concluded 
that the veteran's PTSD was mild and had interfered 
"minimally" with functioning in life.

Similarly, in an October 2005 VA psychiatric treatment 
report, the veteran was assigned a GAF scale score of 70.  
The examiner noted that the veteran had some mild avoidance 
symptoms and he became emotional when remembering and talking 
about the day he received shrapnel injuries in Vietnam.  The 
veteran denied significant distress.  He reported having some 
problems with anger, but not major problems.  He had never 
lost employment due to anger, and he was still employed as a 
Kiln operator.  The examiner noted that the veteran had mild 
PTSD symptoms.

In a November 2005 psychiatric treatment report, the same VA 
clinical social worker assessed mild PTSD symptoms, with only 
mildly anxious mood and mild depression.  His mood was 6 out 
of 10.  However, the social worker assigned the veteran a GAF 
scale score of 50, which was a significant change from 
earlier evaluations. According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV), a GAF scale score of 50 denotes 
serious impairment, albeit at the higher end of the scale.   

The veteran also discussed his PTSD symptoms during the April 
2007 Board hearing.  He stated that he does not receive any 
psychiatric treatment from the VA.  However, when he has a 
bad day, he will call members of his outfit from Vietnam.  He 
also reported that he has had problems with insomnia about 
three to four times a month and he had flashbacks of Vietnam 
when he works near woods.  The veteran revealed that he 
sometimes has panic attacks.  He stated he mainly works by 
himself; however, there are two men on his crew.  The record 
shows that he is easily irritated at work and with family 
members.  The veteran reported slight memory problems where 
he has write down reminders so he will not forget to do 
something.                                                                                                                                                                           

Based on the foregoing, the Board finds that the overall 
disability picture more closely approximates a disability 
rating of 30 percent.  The evidence of record indicates that 
the veteran occasionally has some difficulty at work.  In a 
November 2005 treatment report, the veteran reported he had 
difficulty with an accident that occurred at work where there 
were loud noises.  The veteran was not able to stay around 
work and he became agitated.  The veteran also had reported 
that he becomes easily irritated at work and he tends to work 
by himself.  The veteran's general functioning at work 
appears to be satisfactory, as he has worked full time with 
the same company for over 34 years.  The veteran reported 
having insomnia about three to four times a month during the 
April 2007 Board hearing.  The veteran also reported that he 
has some memory problems.  The Board notes that the veteran's 
GAF score ranged from 70 to 75 from September 2004 to October 
2005, suggesting that the veteran has mild symptoms of PTSD 
and no more than slight impairment in social or occupational 
functioning 

The Board acknowledges that the Veteran was assigned a GAF 
score of 50 in a November 2005 treatment report.  While a GAF 
score may be indicative of a certain level of occupational 
impairment, it is only one factor in determining a veteran's 
degree of disability.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003).  This GAF score, by itself, does not indicate 
that the veteran's disability more closely approximates a 50 
percent rating.  The evidence does not show that the veteran 
has had flattened affect, circumstantial, circumlocutory or 
stereotypes speech, panic attacks more than once a week, 
difficulty in understanding complex tasks, impaired abstract 
thinking, or disturbances of motivation.  Furthermore, the 
evidence shows that the veteran's symptoms have not caused 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, looking at the entire disability 
picture, the veteran's PTSD symptoms more closely approximate 
a 30 percent disability rating.

The Board has considered whether staged ratings are 
appropriate.  However, the evidence shows that the 
manifestations of the veteran's PTSD have basically remained 
the same throughout the appeal period.  The Board considered 
the most severe manifestations of the veteran's PTSD, and a 
staged rating would not provide any benefit to the veteran.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
in this case, staged ratings are not appropriate and the 
veteran should be awarded a 30 percent disability rating for 
the entire appeals period.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  To the extent that the veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not indicate that 
the veteran's service-connected PTSD has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), necessitated any 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Therefore, referral of this case for extra-
schedular consideration is not warranted.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to 30 percent disability rating PTSD, but no 
higher, for the entire appeals period is granted.


REMAND

In the June 2008 Joint Motion it was argued that the veteran 
should have been afforded another VA examination after he 
stated that his left ear hearing disability has become worse.  
The veteran asserted in the April 2007 videoconference Board 
hearing that his hearing loss has become worse and he was not 
provided a VA medical examination subsequent to that 
testimony.  "Where the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  

The Board acknowledges that the veteran's representative 
submitted a letter indicating that the veteran has been 
scheduled for a VA examination at the end of September 2008.  
The RO should associate with the claims file any additional 
VA treatment records regarding the veteran's left ear hearing 
loss including any VA examinations.  If the RO has not 
already completed a VA examination subsequent to the April 
2007 Board hearing, then the RO should provide the veteran 
with a VA audiological examination.  

In reference to the increased rating claim for bilateral 
perforated tympanic membranes, the June 2008 Joint Motion 
also asserted the Board did not adequately consider the 
veteran's balance problems in light of the applicable 
regulation.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  The 
veteran complained of balance problems, indicating that the 
veteran may have a peripheral vestibular disorder due to his 
bilateral perforated tympanic membrane.  The veteran 
underwent a VA audiological examination in August 2004.  The 
audiologist asserted that he could not provide an evaluation 
for residuals of bilateral perforated tympanic membranes, 
because that was beyond his competency.  As the information 
is insufficient to make a decision on whether the veteran's 
bilateral perforated tympanic membrane warrants a higher 
rating, this issue must be remanded for a VA examination with 
an appropriate medical specialist.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain and associate with 
the claims file a copy of any VA 
audiology examination conducted since 
the veteran's April 2007 hearing.

2.	If, and only if, the veteran has not 
already been provided a VA audiology 
examination since the April 2007 
hearing, the RO should schedule the 
veteran for a VA examination by an 
appropriate VA examiner to determine 
the nature and current level of 
severity of his service-connected left 
ear hearing loss.  The claims file must 
be made available to the examiner.  A 
complete rationale for all opinions 
expressed must be provided.  

3.	The RO should schedule the veteran for 
a VA examination by an appropriate 
medical specialist to ascertain the 
current nature and extent of the 
bilateral perforated tympanic membrane 
disability, and the nature and degree 
of any impairment caused by such 
disability to include any vestibular 
disequilibrium.  All indicated tests 
and studies should be accomplished and 
the examiner should set forth reasoning 
underlying the final diagnosis.  The 
claims file must be made available to 
the examiner.

4.	 Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to increased 
rating for left ear hearing loss and 
bilateral perforated tympanic membrane, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


